Exhibit 99.1 November 6, 2007FOR IMMEDIATE RELEASE Contact: Roland E. Breunig, CFO (608-757-6000) PRESS RELEASE Seneca Foods Corporation reported net sales of $463,887,000 for the six months ended September 29, 2007, versus $431,665,000 for the comparable period last year.The year to date net earnings were $12,695,000 or $1.04 per diluted share, compared with $12,182,000 or $.99 per diluted share, last year.Prior year-to-date pre-tax results included other income of $1,966,000 which represented a net gain on the sale of four previously closed facilities. Seneca Foods Corporation reported net sales of $274,445,000 for the quarter ended September 29, 2007, versus $283,324,000 for the comparable period last year.The current quarter’s net earningswere $7,301,000 or $0.60 per diluted share, compared with $8,523,000 or $0.65 per diluted share, last year.Prior year quarter pre-tax results included other income of $1,278,000 which represented a net gain on the sale of two previously closed facilities. The operating results for the three and six months ended September 29, 2007 include activity related to the Signature Fruit Company, LLC acquisition completed in August, 2006. Seneca Foods Corporation is primarily a fruit and vegetable processing company with manufacturing facilities located throughout the United States.Its products are sold under the Libby’sÒ, Aunt Nellie’s Farm KitchenÒ, Stokely’sÒ, READÒ, and SenecaÒ labels as well as through the private label and industrial markets.In addition, under an alliance with General Mills Operations, Inc., a successor to the Pillsbury Company and a subsidiary of General Mills, Inc., Seneca produces canned and frozen vegetables, which are sold by General Mills Operations, Inc. under the Green GiantÒ label.Seneca’s common stock is traded on the Nasdaq Global Stock Market under the symbols “SENEA” and “SENEB”. Seneca Foods Corporation Unaudited Condensed Consolidated Statements of Net Earnings For the Periods Ended September 29, 2007 and September 30, 2006 (In thousands of dollars, except share data) Quarter Year-to-Date 2007 2006 2007 2006 Net sales $ 274,445 $ 283,324 $ 463,887 $ 431,665 Plant restructuring expense (note 2) $ (4 ) $ - $ (90 ) $ - Other operating income (loss), net (notes 3 and 4) 116 1,278 289 1,966 Operating income $ 16,441 $ 19,876 $ 28,947 $ 29,444 Interest expense (net) 4,977 6,188 9,001 9,816 Earnings before income taxes $ 11,464 $ 13,688 $ 19,946 $ 19,628 Income taxes 4,163 5,165 7,251 7,446 Net earnings $ 7,301 $ 8,523 $ 12,695 $ 12,182 Earnings applicable to common stock (note 5) $ 4,551 $ 4,865 $ 7,911 $ 7,082 Basic earnings per share $ 0.60 $ 0.65 $ 1.04 $ 0.99 Diluted earnings per share $ 0.60 $ 0.65 $ 1.04 $ 0.99 Weighted average shares outstanding basic 7,580,206 7,429,299 7,578,031 7,132,357 Weighted average shares outstanding diluted 7,647,596 7,496,689 7,645,421 7,199,747 Note 1: Prior results include the Signature Fruit Company, LLC operations from the date of acquisition in August, 2006 (two months). Note 2: Plant restructuring expense of $90,000 is an adjustment to last year's provision for future lease payments. Note 3: Other operatingincome in the current quarter of $116,000 principally represents a gain on the sale of unused fixed assets. Other operatingincome in the prior quarter of $1,278,000 represents a net gain on the sale of two previously closed facilities. Note 4: Other operatingincome for the year-to-date period of $289,000 principally represents a gain on the sale of unused fixed assets. Other operatingincome in the prior year-to-date period of $1,966,000 represents a net gain on the sale of four previously closed facilities. Note 5: The Company uses the "two-class" method for basic earnings per share by dividing the earnings allocated tocommon shareholders by the weighted average of common shares outstanding during the period.The diluted earnings per share includes the effect of convertible shares for the each period presented.Average common and participating shares totaled 12,150,943 for the six months ended September 29, 2007. #####
